On Motion for Rehearing

PER CURIAM.
The defendant has filed a motion for rehearing. He argues this court may have *1287overlooked two remaining issues raised in his initial brief concerning the motion for judgment of acquittal and the defendant’s enhanced sentence. This court has considered those issues and finds them moot in light of our reversal and remand for a new trial where those issues can be addressed first by the trial court. We therefore deny the motion for rehearing.
FARMER, MAY and GERBER, JJ., concur.